Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 37-40, 43-44, 46-48, 50 and 52 and 56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krause et al. (US 2011/0144703).
With respect to claim 1, Krause discloses an implant (see figs 17 and 22 below) for the stabilization of bones or vertebrae, the implant having a longitudinal axis (see fig 22 below) that extends through a center of the implant and that defines a longitudinal direction, the implant comprising: a flexible section (fig 22) having an outer surface (fig 17, 154”), a cavity (see blown up fig 22 below, the cavity being the part of the slot between the diagonal lines of the slot)  located near the outer surface and spaced apart from the longitudinal axis (located around the axis near the surface not in the bore where the longitudinal axis is), and a slit (see fig 22 below) that connects the cavity with the outer surface in a radial direction relative to the longitudinal axis (see blown up figure 22 below a portion of the cavity is between the longitudinal axis and slit in the figure below), wherein a width of the slit in the longitudinal direction is less than a width of the cavity in the longitudinal direction (see fig 22 below); wherein the slit forms first opposing wall portions (width forming walls) and the cavity forms second opposing wall portions (top walls) that are located away from the slit, and wherein when a load (see fig 22 below) is applied to the implant in a first direction transverse to the longitudinal axis, the implant is configured to be elastically flexed from a first configuration (Fig 22) where the first opposing sidewalls of the slit wall portions are spaced apart by the width of the slit from one another and the second opposing wall portions are spaced apart from one another, to a second configuration where, at least on a first side of the implant opposite the application of the load, the first opposing wall portions abut one another such that the flexibility of the implant is limited by the closure of the slit (when force is applied at the arrow in figure 22 the slit would be forced to close and pinch), while a distance that the second opposing wall portions are spaced apart from one another is increased compared to the first configuration (when pinched at the slit location the cavity will be bent apart as the implant bends around the abutting slit). With respect to claim 37, Krause discloses wherein the implant has at least two stiffness zones in a load versus displacement curve, such that a stiffness of the implant is in a first stiffness zone when the implant is at the first configuration, and the stiffness of the implant is in a second stiffness zone that is higher than the first stiffness zone when the implant is at the second configuration and the load remains applied on the implant (the implant will have a lower stiffness until the slit abuts a continued force applied will experience a higher stiffness because of the abutting surface). With respect to claim 38, Krause discloses wherein the cavity further forms third opposing wall portions (See fig 22 below the walls of the cavity at an angle to the longitudinal axis) separate from the first and second opposing wall portions, wherein both the first opposing wall portions abut one another and the third opposing wall portions abut one another when the stiffness of the implant is in the second stiffness zone (force applied at the load would cause the third walls to abut), and wherein the stiffness of the implant is in a third stiffness zone that is between the first and second stiffness zones when only one of the first opposing wall portions or the third opposing wall portions abut one another Since there is a different width the 1st and 3rd walls will abut at different times). With respect to claim 39, Krause discloses wherein the first opposing wall portions formed by the slit extend from the cavity to the outer surface in an interlocking manner (fig 22). With respect to claim 40, Krause discloses wherein the implant comprises a bone anchor (fig 22 and 17 and abstract). With respect to claim 43, Krause discloses wherein when a load is applied to the first side of the implant in a direction opposite the first direction, the implant is configured to be elastically flexed to a third configuration where (will bend in the opposite direction), at least on the first side of the implant, the second opposing wall portions abut one another to limit the flexibility of the implant, while a distance that the first opposing wall portions are spaced apart from one another is increased compared to the first and second configurations (Will abut in the top walls if the load is applied opposite to the first load). With respect to claim 44, Krause discloses wherein the first opposing wall portions and the second opposing wall portions extend substantially transverse to the longitudinal axis (fig 17 perpendicular to the axis). With respect to claim 46, Krause discloses wherein the cavity further forms third opposing wall portions (See fig 22 below) that are separate from the first and second opposing wall portions and that are configured to abut one another when the implant is flexed from the first configuration towards the second configuration to further limit the flexibility of the implant. With respect to claim 56, Krause discloses wherein the slit is located between the cavity and the outer surface in a radial direction (see blown up figure 22 below)
With respect to claim 47, Krause discloses an implant (See figs 17 and 22 below) for the stabilization of bones or vertebrae, the implant having a longitudinal axis (fig 22) that defines a longitudinal direction, the implant comprising: a flexible section (Fig 22) having an outer surface (See fig 22 below), a cavity (See fig 22 below) located near the outer surface, and a slit (See fig 22 below) that connects the cavity with the outer surface in a radial direction relative to the longitudinal axis (see blown up figure 22 below a portion of the cavity is between the longitudinal axis and slit in the figure below), wherein a width of the slit in the longitudinal direction is less than a width of the cavity in the longitudinal direction (See fig 17 below); wherein when a load (See fig 22 below) is applied to the implant in a first direction transverse to the longitudinal axis, the implant is configured to be elastically flexed from a first configuration (fig 22) where a stiffness of the implant is in a first stiffness zone to a second configuration where a first abutment (abutment of third opposing walls will abut as they are narrower than the slit) increases the stiffness of the implant to a second stiffness zone, and to be further elastically flexed from the second configuration to a third configuration (when the 3rd and 1st walls are abutting) where a second abutment (slit walls abutting) further increases the stiffness of the implant to a third stiffness zone. With respect to claim 48, Krause discloses wherein one of the first or second abutments is between first opposing wall portions (2nd) formed by the slit, and wherein the other one of the first or second abutments is between second opposing wall portions (1st abutment) located away from the slit and formed by the cavity. With respect to claim 50, Krause discloses wherein the slit and the cavity are formed at least on a first side of the implant (fig 22), and wherein when the load is applied to an opposite second side of the implant, both the first opposing wall portions formed by the slit are configured to abut one another and the second opposing wall portions (labeled 3rd walls in fig 22) formed by the cavity are configured to abut one another on the first side (when loaded at the load the slit and third opposing walls will abut). With respect to claim 52, Krause discloses wherein one of the first or second abutments is between first opposing wall portions (walls of the slit) formed by the slit that are configured to abut one another when a load is applied to the implant in the first direction, and wherein the cavity forms second opposing wall portions  (fig 22, second opposing walls) located away from the slit that are configured to abut one another when a load is applied to the implant in a direction opposite the first direction.

    PNG
    media_image1.png
    624
    608
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    370
    527
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 35, 41, 45 and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 5/13/202022 have been fully considered but they are not persuasive. The applicant argues that Krause does not disclose the slit connecting the cavity to the outer surface in a radial direction. The examiner respectfully disagrees. As can be seen in the blown-up figure 22 above in the modified rejection because of the amendment, Krause can be considered to have a portion of the cavity in radial line between the longitudinal axis and outer surface that includes the slit connecting the cavity to the outer surface. As shown in the figure the left arrow of the cavity points to a section of the cavity that is in the radial direction relative to the slit. Applicant’s claims 35, 41, 45 and 49 more fully disclose the relationship between the slit and the cavity the overcome the rejection.
The rejections are deemed proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773